Mr. Justice Langford
delivered the opinion of the court.
The defendant, Ezra Meeker, was neighbor and friend of one John Walker and his wife Margaret in 1869, when Walker died.. Mary I. Walker, the grantor and lessor, was then a child of eleven years, the daughter of John and Margaret Walker. The mother with her said daughter left the territory and migrated to New Jersey, and afterwards to New York. In June, 1876, the mother died. Neither the estate of the husband nor wife was in debt. On the 26th of April, 1879, Ezra Meeker took out letters of administration for the sole purpose of collecting rent and recovering possession of the land in question. While acting as such administrator, on March 1, 1880, he procured from the sole heir, Mary I., his first lease, which he claims was the beginning of his term, by virtue of which he now claims to hold. After he was thus in possession for a term of three years, and when that lease had still a year to run, on October 1, 1880, he procured his second lease of extension, which, If not terminated by the revocation of Mary I., is the *187title by which he now claims. In January, 1883, Mary I. did what she could to revoke these leases and terminate the term. She went so far as to bring an action for that purpose in New York. Defendant still held against her will, but she accepted a small amount of rent from him afterwards. Not succeeding in gaining possession, Mary I., on the twenty-ninth day of November, 1882, by deed conveyed to one of the plaintiffs .this land, warranting against all encumbrances. The grantee, having taken possession of part of the land thus conveyed to him, gave notice to the defendant of his title, and notice to the defendant to surrender the part of the premises which defendant occupied. The defendant refusing, an action was brought; a jury appears to have been waived by the consent of the parties that the case should be tried upon the equity side of the court. After the pleadings were perfected and the evidence was taken, and the cause duly submitted, the court found its conclusions of fact and of law, and entered a judgment and decree for the plaintiffs for possession and accounting for rent.
The evidence, after being carefully examined, appears to warrant all the conclusions of fact found. These facts are sufficient to sustain the judgment. Were this not so, there is a defect fatal to the defendant’s right, which is shown by the evidence. While it is admitted that there were no debts owing by the estate, yet letters of administration were taken out by defendant. This ipso facto made him trustee for the heir, or at least he is estopped from denying that he was such. Indeed, there being no creditors of the estate, administration and the expenses thereof was unnecessary, if not illegal. While thus trustee of Mary I., he procured the first lease from her. The defendant after this procured what is called the extension of the lease. It is claimed that this was an act done after the trust relation had ceased. When it is considered that he had been the trustee of father, *188mother, and administrator of both father and mother, and that Mary I. had known him as such and as a friend of the family, and they and she had put their trust in him, and he had by virtue of that trust possession of the property, and that Mary I. was all the time a long distance from the territory, and could have had no personal knowledge of her rights; that there was a constant correspondence between the defendant and her, and no-proof that she had any other agent, — this continued the relation of trust and confidence until after the pretended extension. Without doubt it was from defendant’s advice that both the lease and extension were executed. He sent them to her to have her execute them. This would place the defendant as an adverse party while he was trustee. The law will not permit a trustee-to place himself thus in antagonism with his duty, or permit a man to be thus trusted to do wrong. A contract made between parties thus situated is void, because contrary to public policy, in the absence of all fraud, at the mere will and option of the beneficiary. Were it void only upon the ground of fraud, yet such fraud would be presumed in the absence of all evidence. The proof of good faith and absence of fraud would have to be proven by the strongest evidence, before such a presumption would be rebutted. The defendant has failed to produce this evidence. Then Mary I. could at any time, by the mere exercise of her will, avoid and annul the term and the leases. She did this before the conveyance to plaintiff, and she did it by the terms of her conveyance to plaintiff. This exercise of her will having-terminated all rights of defendant to possession, the admitted title of the plaintiffs gives them the right to recover.
We find no error in the proceedings and judgment of the District Court, and the judgment should be affirmed with costs, and it is so ordered.
Greene, C. J., and Turner, J., concurred.